Case 1:20-cv-00997-PLM-PJG ECF No. 21 filed 10/27/20 PageID.415 Page 1 of 19




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MICHIGAN

LIBERTAS CLASSICAL ASSOCIATION,
           Plaintiff,

v.                                       Case No. 1:20-cv-997
                                         Hon. Paul L. Maloney
GRETCHEN WHITMER, et al.
         Defendants.

 Ian A. Northon (P65082)               Douglas W. VanEssen
 Adam J. Baginski (P83891)             Elliot J. Gruszka
 RHOADES MCKEE PC                      SILVER & VAN ESSEN, PC
 55 Campau Ave., N.W., Ste. 300        300 Ottawa Ave N.W., Suite 620
 Grand Rapids, MI 49503                Grand Rapids, MI 49503
 616.235.3500                          616-988-5600
 ian@rhoadesmckee.com                  dwv@silvervanessen.com
 abaginski@rhoadesmckee.com            egruszka@silvervanessen.com
 smd@rhoadesmckee.com                  ATTORNEYS FOR DEFENDANTS MARCIA
 ATTORNEYS FOR PLAINTIFF               MANSARAY AND OTTAWA COUNTY
                                       DEPARTMENT OF HEALTH


BRIEF IN OPPOSITION TO DEFENDANT MANSARAY’S MOTION FOR PRELIMINARY INJUNCTION
Case 1:20-cv-00997-PLM-PJG ECF No. 21 filed 10/27/20 PageID.416 Page 2 of 19




                                                         TABLE OF CONTENTS

Brief in Opposition to Defendant Mansaray’s Motion for Preliminary Injunction .........................1

Table of Contents .............................................................................................................................2

Index of Authorities .........................................................................................................................3

Introduction ......................................................................................................................................4

Statement of Facts ............................................................................................................................4

Argument .........................................................................................................................................5

           I.         Standard of Review. .................................................................................................5

           II.        MANSARAY IS NOT ENTITLED TO A PRELIMINARY
                      INJUNCTION. .........................................................................................................5

                      A.          MANSARAY HAS NOT ESTABLISHED SHE IS
                                  ENTITLED TO INJUNTIVE RELIEF. .......................................................6

                      B.          MANSARAY’S LITTERS HER AFFIDAVIT WITH
                                  INACCURACIES. .....................................................................................17

                      C.          MANSARAY HAS DISREGARDED THIS COURT’S
                                  RULES. ......................................................................................................18

Conclusion .....................................................................................................................................19




                                                                         2
Case 1:20-cv-00997-PLM-PJG ECF No. 21 filed 10/27/20 PageID.417 Page 3 of 19




                                                      INDEX OF AUTHORITIES

CASES

CH Royal Oak, LLC v. Whitmer, No. 1:20-CV-570, 2020 WL 4033315 (W.D. Mich. July 16,
      2020) ................................................................................................................................. 13

Connection Distrib. Co. v. Reno, 154 F.3d 281 (6th Cir. 1998) ................................................... 13

Fed. R. Civ. P. 65(b) ....................................................................................................................... 5

G & V Lounge, Inc. v. Mich. Liquor Control Comm’n, 23 F.3d 1071 (6th Cir. 1994) ................. 13

League of Indep. Fitness Facilities & Trainers, Inc. v. Whitmer, No. 1:20-CV-458, 2020 WL
      3421229, (W.D. Mich. June 19, 2020) ............................................................................... 5

Legatus v. Sebelius, 988 F. Supp. 2d 794, 814 (E.D. Mich. 2013) ............................................... 13

Nat'l Ass'n for Advancement of Colored People v. State of Ala. ex rel. Patterson, 357 U.S. 449
        (1958) .................................................................................................................................. 9

STATUTES

Mich. Comp. Laws § 333.2253....................................................................................................... 7

RULES

Fed. R. Civ. P. 12 .................................................................................................................. 4, 5, 10

Fed. R. Evid. 802 .......................................................................................................................... 11

Mich. Admin. Code r. 325.173 ................................................................................................... 7, 8

Mich. Admin. Code r. 325.174 ................................................................................................... 7, 9

W.D. Mich. LCivR 7.1.................................................................................................................... 5




                                                                        3
Case 1:20-cv-00997-PLM-PJG ECF No. 21 filed 10/27/20 PageID.418 Page 4 of 19




                                         INTRODUCTION

       The evidence will show that Mansaray and the OCDPH shirk their own responsibilities to

Libertas and the public while making inaccurate and misleading contentions to this Court. OCDPH

hastily invites this Court to bless the County’s Retaliatory orders with an injunction—citing

overgeneralized concerns about public health, inadmissible evidence about Libertas, or

impertinent outside considerations that this Court should ignore or strike under Rule 12(f). Even

though Libertas repeatedly advised OCDPH of the true facts, through counsel, Mansaray ignores

the evidence in favor of a complete and indefinite shutdown of the association’s chosen religious

and educational activities. This is an abuse of power, and this Court should decline OCDPH’s

unreliable and hasty invitation. Because, Mansaray has not established that she is entitled to the

injunctive relief demanded, and this Court should deny her cross motion accordingly.

                                      STATEMENT OF FACTS

       The Court is well-advised on the procedural posture of this case; however, the parties hotly

dispute the facts. Still, this Court should hold the parties to standards of evidence and fair play.

One of Libertas’s chief complaints is that OCDPH keeps moving the goals posts and ignoring its

own obligations to Libertas. To recap, therefore, this Court entered its Order for Briefs and Notice

of Hearing for Preliminary Injunction on October 22, 2020, when the Court ordered:

           1. Both parties must file a motion and supporting brief for a preliminary injunction by
              12:00 p.m. on Monday, October 26, 2020.

           2. Both parties must file a responsive brief by 12:00 p.m. on Tuesday, October 27,
              2020.

           3. The Court will hold a hearing on the cross motions on Wednesday, October 28,
              2020, at 1:30 p.m. (PageID.257).

       On October 23, Mansaray moved for Preliminary Injunction. (See ECF No. 15). Mansaray

requests that this Court “preliminarily enjoin Libertas from operating in-person classes unless it



                                                 4
Case 1:20-cv-00997-PLM-PJG ECF No. 21 filed 10/27/20 PageID.419 Page 5 of 19




follows masking, gathering, and reporting requirements of Michigan Public Health Laws.”

(PageID.281). This request is highly irregular because OCDPH engaged in self-help and closed

Libertas the day before (see PageID.263); the County shut down the association’s chosen religious

and educational activities indefinitely and gave them no opportunity for redress under state law to

the County or State except though this federal Court and Libertas’s cross motion on constitutional

grounds (PageID.262-265). Mansaray also filed no brief in support of her Motion, violating W.D.

Mich. LCivR 7.1(a).

        On October 26, Libertas filed its cross Motion for Preliminary Injunction. (See ECF No.

17). Libertas requests that this Court stop Defendants from enforcing the litany of Retaliatory

orders against Libertas and keep OCDPH from “making an example” out of Libertas because it

dared to assert constitutional objections and protect the privacy of its members in the face of

reprisals.

                                            ARGUMENT

    I. STANDARD OF REVIEW.

        The Court is well-advised of the standard by which it may issue preliminary injunctions

under Fed. R. Civ. P. 65(b). And the Court knows it “has discretion to grant or deny preliminary

injunctions,” but should grant injunctive relief only if the movant establishes it is entitled to it.

League of Indep. Fitness Facilities & Trainers, Inc. v. Whitmer, No. 1:20-CV-458, 2020 WL

3421229, at *2 (W.D. Mich. June 19, 2020).

    II. MANSARAY IS NOT ENTITLED TO A PRELIMINARY INJUNCTION.

        The factual assertions Mansaray makes in support of her Motion are either inaccurate,

contradicted by more reliable evidence cited and presented by Libertas, based on inadmissible

evidence, or impertinent materials that this Court should strike or disregard under Rule 12(f). In

addition, Mansaray, in apparent disregard for this Court’s rules, has not supported her Motion for


                                                 5
Case 1:20-cv-00997-PLM-PJG ECF No. 21 filed 10/27/20 PageID.420 Page 6 of 19




Preliminary Injunction with a brief or memorandum of law in support. As a result, Mansaray has

not established she is entitled to the injunctive relief she requests, and this Court should deny her

Motion accordingly.

         A.     MANSARAY HAS NOT ESTABLISHED SHE IS ENTITLED TO
                INJUNTIVE RELIEF.

         The assertions Mansaray makes in support of her Motion are deficient for the reasons

identified below. As a result, Mansaray has not established she is entitled to the injunctive relief

she requests, and this Court should deny her Motion accordingly.

                1.      The pandemic is not spiking.

         Mansaray first asserts that the COVID-19 pandemic is “currently spiking in Ottawa

County.” (PageID.278). Yet Mansaray offers no evidence for this self-serving statement. Nor

could she, given that there is no indication that the rates of infection are “spiking” as Mansaray

erroneously claims.1 This statement is an over-exaggeration, as OCDPH’s and MDHHS’s own

data shows. And while Mark Twain was no epidemiologist, he was correct in criticizing the

improper use of data to bolster weak arguments when he quipped: “There are three kinds of lies:

lies, damned lies, and statistics.”

         COVID-19 cases, hospitalizations, ICU, and deaths are all down when compared to their

peak levels in the Spring.2 And there have been zero deaths of school-aged children in Ottawa


1
    https://www.miottawa.org/Health/OCHD/coronavirus.htm;

https://www.ottawapublichealth.ca/en/reports-research-and-statistics/daily-covid19-
dashboard.aspx;

https://www.michigan.gov/coronavirus/0,9753,7-406-98163_98173---,00.html
2
    https://www.miottawa.org/Health/OCHD/coronavirus.htm;

https://www.ottawapublichealth.ca/en/reports-research-and-statistics/daily-covid19-
dashboard.aspx


                                                 6
Case 1:20-cv-00997-PLM-PJG ECF No. 21 filed 10/27/20 PageID.421 Page 7 of 19




County. While serious, these risks hardly justify a complete and total deprivation of Libertas’s

civil liberties. Moreover, as her overgeneralized statements underscore, Mansaray has not carried

her burden of establishing that the government has a compelling interest which excuses its repeated

and continued violations of Libertas’ Constitutional rights. (See PageID.326, et seq.). Thus, not

only has Mansaray failed to establish her need for injunctive relief, but she has also failed to justify

her earlier unconstitutional actions alleged in Libertas’s cross-motion.

               2.      Defendants have interfered with Libertas’ Constitutional rights.

       Mansaray surprisingly asserts that the state’s orders “are not radically interfering with

routine daily life,” and that “[t]hey are not closure laws.” (PageID.279). She also asserts they are

“designed to keep activities such as school open with a minimal of intrusion.” Id. But, if such

orders did not radically interfere with the lives of Libertas, its teachers, its students, and their

families, Libertas would not have filed this lawsuit. As Libertas’ Brief in Support of its Motion for

Preliminary Injunction shows over and over (see ECF 18), these orders are continually violating

Libertas’ and its members’ rights to family integrity, religious expression, and free association.

OCDPH’s closure of Libertas has caused a domino effect, disrupting and damaging the religious,

educational, and work lives of Libertas’ parents and children. These facts, coupled with the closure

of Libertas, reveal far more than minimal intrusion. Thus, the injunctive relief Mansaray requests

will significantly harm Libertas, and its teachers, students, and their parents.

               3.      Libertas has acted in good faith under Michigan law.

       Mansaray asserts that Libertas:

           1. “is not enforcing Director Gordon’s mask and gathering mandates promulgated
              under MCL 333.2253”;3



3
 As this Court knows, under this statutes, Gordon has issued three relevant orders: (i)
Emergency Order Under MCL 333.2253 – Gathering Prohibition and Mask Order (“October 5


                                                   7
Case 1:20-cv-00997-PLM-PJG ECF No. 21 filed 10/27/20 PageID.422 Page 8 of 19




           2. “did not report the two teachers that recently tested positive for COVID-19 to
              OCPHD in violation of the provisions of R 325.173(7) or (8) or R. 325.173(9)(a)-
              (b)”; and

           3. “has failed to identify students in the appropriate classes or grades so that OCPDH
              can perform necessary contact tracing to determine the scope of the outbreak in
              violation of R. 325.174(2)(a)-(f).”

       This first assertion, that Libertas is not enforcing the state’s Orders, is a half-truth that

ignores the entire basis of this lawsuit. Libertas sued because full compliance with and enforcement

of these orders would cause irreparable injury to it and its members by both violating their

Constitutional rights and causing Libertas to permanently close its doors. Thus, by highlighting

Libertas’ noncompliance, Mansaray simply acknowledges the basis of Libertas’ claims against

her. But Mansaray and OCDPH have themselves not complied with the October 6 Order. They are

shirking their own responsibilities and coming to the Court with unclean hands. Despite knowing

that Staff Case 1 and Staff Case 2 tested positive for COVID-19 since at least October 14, OCDPH

failed to notify Libertas of such cases until, at the earliest, October 18. See Mansaray email to

Headmaster attached as Exhibit 1. Alleged fault for any failure to notify parents sooner can be

placed squarely on the County, not Libertas. Even so, Libertas did contact parents about suspected

cases before it needed to under any state or county mandate.4 Libertas acted proactively simply

because it was the right thing to do.




Order”); (ii) Emergency Order Under MCL 333.2253 – Gathering Prohibition and Face Covering
Order (“October 9 Order”); and (iii) Emergency Order Under MCL 333.2253 – Reporting of
Confirmed and Probable Cases of COVID-19 at Schools (“October 6 Order”).

4
 Notably, Libertas sent the letters based on self-reporting of suspected symptoms. The medical
records obtained later from Metro Health vindicated Libertas’s cautious approach and showed that
based on CDC guidance going back 2 days (48 hours), Case 1 had no COVID symptoms until the
evening of October 10 and no close contact with Libertas occurred under the CDC definitions.



                                                 8
Case 1:20-cv-00997-PLM-PJG ECF No. 21 filed 10/27/20 PageID.423 Page 9 of 19




       In other words, no additional notice is necessary under the October 6 EO, as OCDPH

alleges. Libertas also provided Staff Case 1’s medical records and samples of these letters to

OCDPH before the retaliatory Closure Order, but, despite this information, OCDPH still charged

ahead with its rash and unconstitutional actions. See correspondence to OCDPH counsel, attached

as Composite Exhibit 2. There is no evidence that the Cases were “actively shedding the virus in

the classroom” as Mansaray repeatedly exaggerates. (PageID.280).

       While OCDPH claims Libertas did not report Staff Case 1 or Staff Case 2 to the County

under October 6 EO, it conveniently ignores the requirements of the October 6 EO that requires

the County to notify Libertas, not the other way around. As mentioned above, Mansaray did not

notify Libertas that Staff Case 1 tested positive until October 18, 2020, after Libertas had filed this

lawsuit and moved for injunctive relief. These undisputed facts underscore Mansaray’s strategy of

obfuscation over its own responsibilities as cover for making an example out of Libertas. Even

then, using the state’s own guidance, there is no evidence of any “close contacts” or “school

associated cases.”

       Further, rules 325.173(7) and (8) have no applicability to Libertas. Rule 325.173(7)

requires “[a] health facility infection control committee” to “develop policies and procedures to

ensure the appropriate reporting of designated conditions by physicians who treat individuals….”

Libertas is not a health facility infection control committee, and it is not a physician, so this rule

has no applicability to it. Rule 325.173(8) requires certain health care professionals to “report to

the appropriate local health department any designated condition or any other disease, infection,

or condition which comes to their professional attention and which poses a threat to the health of

the public.” Libertas is not, nor does it employ, a health care professional, so it has not reporting

requirements under this rule. Lastly, Rule 325.173(9)(a)-(b) provides:




                                                  9
Case 1:20-cv-00997-PLM-PJG ECF No. 21 filed 10/27/20 PageID.424 Page 10 of 19




       (9) A primary or secondary school, child day care center, or camp shall report,
       within 24 hours of suspecting, both of the following to the appropriate local health
       department:

               (a) The occurrence among those in attendance of any of the serious
               communicable diseases listed and maintained by the department as required
               in MCL 333.5111(1); and

               (b) The unusual occurrence, outbreak, or epidemic of any disease, infection,
               or condition among those in attendance. (emphasis added).

Libertas did not violate this regulation for two reasons. First, there is no evidence that Staff Case

1 had any virus or COVID symptoms while in attendance at Libertas. Second, there was nothing

unusual happening among those in attendance. As stated, Libertas has had no symptomatic cases

at the school and based on a careful review of the medical evidence, there would be no independent

reporting obligations triggered here. OCDPH claims it is following the science, but it refuses to

acknowledge the admissible medical records of the treating physicians in favor of anonymous

reports and other conjecture. OCDPH has not met its burden of proving Libertas violated any such

regulation. At most, even accepting OCDPH’s defamatory statement that an outbreak has occurred

at Libertas, Libertas’ reporting obligation would be triggered 24 hours after such a declaration by

the County. But Libertas posted updates on its website (thus satisfying any public notice

requirement) before suing—and a full week before OCDPH erroneously first claimed an official

“outbreak” had occurred. Libertas provided OCDPH with the link to the website notices before

the Closure. (See Composite Exhibit 2). That OCDPH continues to ignore the public postings and

misrepresents to this Court that Libertas failed to respond reveals the County’s continued bad faith.




                                                 10
Case 1:20-cv-00997-PLM-PJG ECF No. 21 filed 10/27/20 PageID.425 Page 11 of 19




                 4.    This Court should not compel Libertas to turn over its member
                       lists in response to the County’s reprisals

       Libertas need not identify its students or their parents under Rule 325.174(2)(a)-(f)5

because the Constitution and Supreme Court jurisprudence shield Libertas from such disclosure.

Under Nat'l Ass'n for Advancement of Colored People v. State of Ala. ex rel. Patterson, 357 U.S.

449 (1958), the Supreme Court held that an association need not divulge the names of its members

where doing so would deprive its members of their First Amendment rights and subject them to

“economic reprisal, loss of employment, threat of physical coercion, and other manifestations of

public hostility.” OCDPH not only foretold of reprisals with the Cease and Desist Letter, but it

actually followed through with its Retaliatory Closure Order, fulfilling its prophecy. As more fully

argued in Libertas Brief in Support of its Motion for Preliminary Injunction (see PageID.341-342),

the County’s own actions have thus highlighted this threat. And, the threat is ongoing. Libertas

does not have to share its membership list of parents to OCDPH, therefore, under this or any of

the rules cited by Mansaray—especially, as here, when the spurious demands only came after

Libertas sued.

       For these reasons, Mansaray has not established she is likely to succeed on her claims

against Libertas.



5
 Under Rule 325.174(2), an investigator “who presents official identification of the local health
department” must be provided with certain information related to:
   (a) Individuals who have designated conditions or other conditions of public health
   significance.
   (b) Individuals, whether ill or well, who are part of a group in which an unusual occurrence,
   outbreak, or epidemic has occurred.
   (c) Individuals who are not known to have a designated condition but whose medical or
   epidemiological information is needed for investigation into the cause of the occurrence of
   the condition.
   (d) Individuals who were potentially exposed to a designated condition.
   (e) Individuals who may be a carrier or health threat to others under MCL 333.5201.
   (f) Any other information that may be relevant to an investigation under this rule.


                                                11
Case 1:20-cv-00997-PLM-PJG ECF No. 21 filed 10/27/20 PageID.426 Page 12 of 19




                5.      Carving out a religious exception for Libertas will not prevent
                        the County from combatting COVID-19.

        Mansaray next asserts that the County’s efforts to combat the virus will be “permanently

defeated” if this Court denies the County injunctive relief. (PageID.279). Put in the most charitable

light, Mansaray and her coworkers at OCDPH suggest they are overworked and overwhelmed.

(PageID.188, 390). They purport to be working seven days a week. But that does not create an

exigency to avoid the Constitution. In looking at OCDPH’s conduct, Mansaray’s officious acts

reveal that OCDPH is trying to make an example out of Libertas so that other schools will toe the

line. (PageID.176)(“OCDPH cannot afford to ignore one school’s flaunting of State Health Orders

and expect that good faith and voluntary cooperation to continue at other schools.”).

        Mansaray provides no evidence that recognizing the religious exemption in the October 9

EO or that the measures implemented by Libertas to combat the virus are inadequate. Instead,

Mansaray:

            1. Merely highlights that two teachers have become infected and postulates, without
               any proof, that such infections occurred “perhaps due to the failure to wear masks
               or social distance at Libertas.”

            2. Points out the “White House Rose Garden super-spreader outbreak,” although this
               statement is completely irrelevant and impertinent and, in fact, injects an
               unnecessary political bias into this case.

            3. States that “Libertas is effectively defeating contact tracing to determine if students
               have been affected.” (PageID.279).

These conclusory, irrelevant, and impertinent statements should be stricken under Fed. R. Civ. P.

12(f), and in any case cannot establish the County’s need for injunctive relief. Libertas prays that

this Court move past the overstatements and generalities offered by OCDPH and instead focus on

the actual Constitutional claims and medical evidence. The County has thus failed to prove a need

for its requested injunctive relief.




                                                 12
Case 1:20-cv-00997-PLM-PJG ECF No. 21 filed 10/27/20 PageID.427 Page 13 of 19




        In addition, and although the burden is not on Libertas to make this demonstration, Libertas

has alleged that the measures it has taken to combat COVID-19 are effective and have prevented

an outbreak of COVID-19 at Libertas as defined by the CDC and state. These measures are

outlined in Libertas’s Brief in Support of its Motion for Preliminary Injunction. (See PageID.309).

OCDPH has conducted no formal investigation, issued no warrants or subpoenas, and performed

no testing to prove otherwise.

        Lastly, and most critically, the County bears the burden of proving that its anti-COVID

strategy, which infringes on the Constitutional rights of Libertas, its teachers, its students, and their

parents, are narrowly tailored to achieve a compelling government interest. (PageID.326 et seq.).

But the County has not made this showing; it has not established a compelling government interest,

nor has it shown that its disproportionate measures to close Libertas is narrowly tailored to achieve

that purpose. Id. Thus, not only has Mansaray failed to show she is entitled to injunctive relief, but

she has also failed to establish facts that could refute Libertas’s cross Motion for Preliminary

Injunction.

                6.      Mansaray’s Motion repeats misstatements in bad faith.

        Mansaray states that Staff Case 1 “taught while [Staff Case 1] was actively shedding virus

without a mask to protect her second-grade class.” (PageID.280). This statement is misleading,

and counsel for Mansaray has been made aware of this inaccuracy several times by email. (See

PageID.126-128, 131-133, 143, 145). As Staff Case 1’s medical records prove, Staff Case 1 did

not begin exhibiting COVID-19 symptoms until the evening of October 10. As Mansaray suggests,

an individual is “contagious, shedding virus at least two days before they become symptomatic.”6

(PageID.280). Thus, Staff Case 1 was contagious only beginning on the evening of October 8. The


6
 A close contact is any individual “who was within 6 feet of an infected person for at least 15
minutes starting from 2 days before illness onset.” (PageID.285) (emphasis added).


                                                   13
Case 1:20-cv-00997-PLM-PJG ECF No. 21 filed 10/27/20 PageID.428 Page 14 of 19




last time during which Staff Case 1 was present at Libertas was the afternoon of October 8, more

than two days before she began exhibiting symptoms. As a result, Staff Case 1 was not “actively

shedding virus without a mask,” and was not posing a risk of infecting Staff Case 1’s students.

       In support of this misstatement, Mansaray attached a spreadsheet of what appears to be

other people’s notes of conversations they allegedly had with Staff Case 1. Id. Yet these notes are

double or sometimes triple hearsay and are thus inadmissible. See Fed. R. Evid. 802.

       Even if these notes were admissible as evidence, they are contradicted by Staff Case 1’s

own contemporaneous medical records. Such medical records are inherently more reliable than the

hearsay evidence presented by Mansaray. For these reasons, any assertion that Staff Case 1

endangered Staff Case 1’s students or contributed to spreading COVID-19 at Libertas is

misleading and inflammatory, and this court should disregard it as so.

       Mansaray later states that “children can experience serious negative health consequences

even if they are not symptomatic to traditional COVID-19 symptoms, and 20 percent of children

have secondary conditions exposing them to serious acute COVID-19 disease”; this statement is

highly speculative and immaterial to whether Mansaray has established she is entitled to injunctive

relief against Libertas. (PageID.280). Mansaray has thus established no concrete harm—and even

less so any irreparable harm—that the County will face absent injunctive relief. As a result,

Mansaray cannot show she is entitled to injunctive relief.

               7.      Comparing Libertas to a college fraternity is insulting.

       Mansaray states, “COVID-19 spikes in the greater community start with spreader events,

typically where people are gathering without social distancing and without masks such as college

fraternal activities, which is essentially what is happening at Libertas.” (PageID.280). Libertas is

a faith-based educational association that espouses biblical, classical, and religious teachings.

Libertas is not an animal house fraternity. Nor has it had over 1,000 documented inflections like a


                                                14
Case 1:20-cv-00997-PLM-PJG ECF No. 21 filed 10/27/20 PageID.429 Page 15 of 19




neighboring public university. Insinuating as much is not only insulting to the sincerely held

religious beliefs, but is irrelevant and impertinent, and should be disregarded by this Court as such.

                 8.      Material harm will result to Libertas if the Court issues
                         injunctive relief in favor of Mansaray.

          Astoundingly, Mansaray asserts that “[n]o material harm will occur to Libertas” if the

Court issues the injunctive relief she requests. (PageID.280). This statement ignores the several

pleadings filed by Libertas and the countless emails sent to counsel for Mansaray. Mansaray has

scattered 267 healthy children and given their parents no access to their chosen means of religious

and educational activities. Like lepers, the County has publicly proclaimed Libertas and its

members to be infected and subject to an outbreak so even if they wanted to go to other churches

and schools, they probably would not be welcomed. Although Mansaray states that “[m]asking

does not materially impede the ability to learn, nor does gathering in smaller groups,” such rules

do impede the ability of Libertas to implement its biblical, classical, and religious curriculum,

which they formed in the sincerely held religious of its teachers, students, and parents.

(PageID.308-310). Such rules also offend these sincerely held beliefs; the Bible instructs that

wearing a mask shows disdain for others and is disrespectful to the Lord. (PageID.323). Thus,

compliance with the state and County’s many orders will hurt Libertas, and such harm will be

irreparable. (See CH Royal Oak, LLC v. Whitmer, No. 1:20-CV-570, 2020 WL 4033315, at *7

(W.D. Mich. July 16, 2020) (“The loss of First Amendment rights, even for a short period of time,

constitutes irreparable harm.”)(citing Connection Distrib. Co. v. Reno, 154 F.3d 281, 288 (6th Cir.

1998)).

          It is immaterial and irrelevant that “most liberal arts colleges” believe small class sizes are

“conducive to learning.” (PageID.280). Not only is Libertas different from “most liberal arts




                                                    15
Case 1:20-cv-00997-PLM-PJG ECF No. 21 filed 10/27/20 PageID.430 Page 16 of 19




colleges,”7 but Defendants must show that the measures OCDPH has implemented to combat

COVID-19 are narrowly tailored to achieve the state’s compelling interests.8 Even the Ottawa

County ISD contradicts the County on this point citing the CDC:

                 Best Practices
                 What can be done to minimize the spread of
                 COVID-19?
                 The CDC has provided some guidance on prevention that should be
                 used for both the flu and coronavirus:

                 Washing/cleaning/sanitizing with soap and WARM water is fine, as
                 long as you're washing hands for 20 seconds. No specific "special
                 products" are needed.

                 Sanitizing gel is also fine, but note that it must be rubbed into the
                 skin until it's dry.

                 Masks do not provide any benefit to healthy individuals, and if
                 someone is exhibiting symptoms of coronavirus, they need to be
                 isolated at home.

                 Coughing or sneezing into a tissue, elbow or sleeve is
                 recommended. Tissues should be immediately thrown away in trash
                 receptacles. (emphasis added)9.




7
  It is not a traditional “school.” It is more so a religious association that that “partners with
parents to educate and disciple children consistent with a biblical worldview, teaching them to be
lifelong learners able to discern, articulate, and defend truth in a compelling, winsome Christ-like
manner.” (PageID.308).
8
    Libertas does not concede that Defendants can prove a compelling interest.
9
 https://www.oaisd.org/programs-services/administrative-support/communications-
marketing/coronavirus-disease-2019-covid-19-information/ (last accessed 10/26/2020).



                                                  16
Case 1:20-cv-00997-PLM-PJG ECF No. 21 filed 10/27/20 PageID.431 Page 17 of 19




               9.     The public interest is not served by enforcing orders that violate
                      Libertas’ Constitutional rights.

       “[I]t is always in the public interest to prevent violation of a party’s constitutional rights.”

G & V Lounge, Inc. v. Mich. Liquor Control Comm’n, 23 F.3d 1071, 1079 (6th Cir. 1994). See

also Legatus v. Sebelius, 988 F. Supp. 2d 794 (E.D. Mich. 2013) (“The public as a whole has a

significant interest in ensuring equal protection of the laws and protection of First Amendment

liberties.”). Contrary, therefore, to Mansaray’s conclusory statement that “the public interest is

served if Libertas is compelled to follow the same Public Health Laws that all other schools

follow,” the public interest would be harmed by doing so.

       B.      MANSARAY’S    LITTERS                   HER         AFFIDAVIT           WITH
               INACCURACIES.

       In her Motion for Preliminary Injunction, Mansaray says it is supported by her earlier-filed

affidavit (see ECF No. 10-1)(PageID.281). But this affidavit is littered with inaccuracies.

Mansaray, therefore, cannot rely on her affidavit to support her Motion for Preliminary Injunction

and this Court should hold her to federal evidentiary standards at the hearing.

       First, Mansaray asserts that Libertas did not respond to her after she sent the Cease and

Desist Order. (PageID.189). This statement misrepresents Libertas’ correspondence with her

counsel; Libertas repeatedly responded to Mansaray through counsel beginning on October 16,

2020—the day after the County served the Cease and Desist Order on Libertas. (See PageID.46).

       Mansaray says different things at different time, none of them accurate:

       “[OCDPH] has been advised by a medical provider that a second-grade teacher at
       Libertas tested positive… and was actively symptomatic beginning on October 9,
       2020. In her survey on October 15, she reported her COVID-19 onset on October
       6 and in a call with a nurse, she admitted that her fever actually began on the
       evening of October 8, 2020… Libertas has apparently taken no steps to protect her
       second graders even though CDC mandates quarantine and contact tracing… It also
       failed to advise OCDPH of the teacher’s positive test. (PageID.189)




                                                 17
Case 1:20-cv-00997-PLM-PJG ECF No. 21 filed 10/27/20 PageID.432 Page 18 of 19




This statement is problematic for three reasons. First, as belabored above, this timeline is factually

inaccurate; Staff Case 1 was not symptomatic with COVID symptoms until the evening of October

10, so she was not contagious before the evening of October 8. She did not, therefore, spread the

disease to her students. Under no theory do OCDPH’s so-called exigencies and epidemic

emergencies orders apply to sinusitis.

       Second, the statements that Mansaray suggests were made by Staff Case 1 were coerced

from Staff Case 1, only after Libertas sued, under threat of law enforcement action. OCDPH sent

a letter to Staff Case 1 on October 16 suggesting that, if Staff Case 1 violated her quarantine, Staff

Case 1 would be taken in custody by law enforcement officials. (PageID.345). After Libertas sued,

OCDPH then called Staff Case 1 for the first time on October 18 demanded she cooperate with its

investigation. Thus, these statements, made under such threats, stem from coercion and cannot be

relied on by this Court.

       Third, Mansaray’s statement contradicts Staff Case 1’s medical records. As noted above,

Mansaray knew of this contradiction but refused to rescind the Retaliatory Orders. Even now,

Mansaray and her counsel have persisted in the incorrect contention that Staff Case 1 was

symptomatic with COVID before the evening of October 10.

       C.      MANSARAY HAS DISREGARDED THIS COURT’S RULES.

       “All motions, except those made orally during a hearing or trial, shall be accompanied by

a supporting brief.” W.D. Mich. LCivR 7.1. Despite this rule and this Court’s clear order to file a

supporting brief (see PageID.257), Mansaray has failed to do so. Mansaray also criticizes Libertas

for sending unsigned notification letters to parents (by email), but submits an unsigned Reply Brief

of her own violating W.D. Mich. LCivR 5.7(e)(1). (PageID.398). For these reasons alone, this

Court could dismiss Mansaray’s Motion for Preliminary Injunction.




                                                 18
Case 1:20-cv-00997-PLM-PJG ECF No. 21 filed 10/27/20 PageID.433 Page 19 of 19




                                           CONCLUSION

       As the arguments above show, Mansaray seeks an injunction with unclean hands—having

repeatedly made misleading or inaccurate statements of fact. She continued to assert scandalous,

impertinent, and irrelevant allegations, and has relied on inadmissible evidence in support of her

Motion for Preliminary Injunction. This strategy of obfuscation, combined with aggression,

underscores this Motion’s weakness, that Mansaray has failed to establish facts or arguments

enough to demonstrate she is entitled to injunctive relief. OCDPH invites this Court to bootstrap

sinusitis symptoms and the specter of an epidemic to justify OCDPH retaliatory actions against

Libertas Classical Association and its member families. This Court should decline the invitation

and deny Mansaray’s Motion for Preliminary Injunction as a whole. Libertas’s cross Motion for

Preliminary Injunction should be granted, the constitutional rights of Libertas’s members should

be protected against further interference by the unelected officials at the county, and this Court

should award any other relief to Libertas that is just and proper.



Dated: October 27, 2020                               Respectfully Submitted,

                                                      /s/ Ian A. Northon
                                                      Ian A. Northon




                                                 19
